Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. Applicant’s amendment still does not preclude the presence of quantum dots embedded in the LTO particles.  Instead, the claim merely requires the presence of quantum dots that are on the surface and that are not embedded in the LTO particles.  As noted in the previous action, Ruiyi includes, in addition to quantum dots embedded in its LTO particles, quantum dots that are attached to the surface (and not embedded in the interior) of the LTO particles which meet the claim limitations.  Thus, the  proposed claim amendment does nothing to place the application in better condition for appeal and is not entered.
It is noted that it is unclear whether the proposed amendment would satisfy the written description requirement of 112 1st paragraph, and even less clear if an amendment outright precluding any embedded quantum dots would satisfy that requirement, since the disclosure itself seems to be silent on embedded particles – either their presence or absence – entirely.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727